UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4543


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FRANCIS OLIVERIO VILLEDA-FUENTES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cr-00035-FDW-DCK-2)


Submitted: May 9, 2017                                            Decided: May 26, 2017


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Francis Oliverio Villeda-Fuentes pled guilty to conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(B), 846 (2012). The

district court sentenced Villeda-Fuentes to 92 months’ imprisonment, a sentence within the

applicable Sentencing Guidelines range. Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal.

Although notified of his right to do so, Villeda-Fuentes has not filed a pro se brief. After

careful consideration of the entire record, we affirm.

       Before accepting Villeda-Fuentes’ guilty plea, the magistrate judge conducted a

thorough plea colloquy, substantially complying with the requirements of Fed. R. Crim. P.

11 and ensuring that Villeda-Fuentes’ plea was knowing, voluntary, and supported by an

independent factual basis. See United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Further, we discern no procedural error in the sentencing process, see Gall v. United States,

552 U.S. 38, 51 (2007), and Villeda-Fuentes does not rebut the presumption that his within-

Guidelines sentence is substantively reasonable, see United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm Villeda-Fuentes’ conviction

and sentence. This court requires that counsel inform Villeda-Fuentes, in writing, of the

right to petition the Supreme Court of the United States for further review. If Villeda-

Fuentes requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

                                             2
Counsel’s motion must state that a copy thereof was served on Villeda-Fuentes. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3